Citation Nr: 1434106	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-37 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971, with service in the Republic of Vietnam from October 1970 to October 1971.  He died on January [redacted], 2007.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the virtual claims file.  

In April 2014, the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The Board has not only reviewed the physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  




FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam from October 1970 to October 1971.

2.  The Veteran died in January 2007 due to lung cancer.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309(e), 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Cause of Death

The appellant contends that she is entitled to service connection for the cause of the Veteran's death due to the Veteran's exposure to Agent Orange during his tour in Vietnam.  

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1312; 38 C.F.R. § 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran. 38 C.F.R. 
§ 3.312(a). 

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112 , 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Service connection for lung cancer is warranted for Veterans who were exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.309(e) (2013). 

Here, the Veteran's DD-214 form reflects that the Veteran served in Vietnam from October 1970 to October 1971.  There is no evidence to the contrary.  Accordingly, he is presumed to have been exposed to Agent Orange.  See 38 C.F.R. § 3.307 (a)(6)(iii).  

Next, there is competent evidence that the Veteran had been diagnosed with lung cancer.  The Veteran died in January 2007 and his death certificate shows the immediate cause of death was lung cancer with renal cell carcinoma as a significant condition contributing to death, but not resulting in the underlying cause.  

Lung cancer is one of the diseases for which veterans presumed exposed to Agent Orange are entitled to service connection on a presumptive basis.  However, renal cancer carcinoma is not.  A November 2006 treatment note from Dr. E.L. at Central Alabama Oncology indicates that "[t]here has been some incongruity regarding whether or not the pulmonary process is metastatic from [the Veteran's] renal cell carcinoma or whether this is a separate primary."  The presumption of service connection for a cancer of an organ subject to the presumption for exposure to Agent Orange is rebutted where the primary cancer is not of that organ but of a different type (not subject to presumptive service connection) that has metastasized to that organ.  See Darby v. Brown, 10 Vet. App. 243 (1997). 

Given the diagnoses of both lung cancer and renal cell carcinoma and some ambiguity as to whether the primary cancer was lung cancer or that the primary cancer was renal cell carcinoma that had metastasized to the lungs, in April 2014, the Board requested a medical opinion to determine whether the Veteran's lung cancer metastasized from his renal cell carcinoma or whether his lung cancer was a separately developed cancer.  In May 2013, Dr. N.C. provided a VA medical opinion which stated,

This is obviously a diagnostically complex case.  Whether it is primary lung cancer or metastatic disease cannot be conclusively determined one way or the other.  Based on all available information, primary lung adenocarcinoma cannot be ruled out.  Therefore, it is my opinion that this veteran's lung tumor is at least as likely as not a separately developed cancer.

Therefore, the Board finds that the Veteran's diagnosed lung cancer qualifies him for consideration under 38 C.F.R. § 3.307.  

Accordingly, all elements for service connection for the cause of the Veteran's death have been met.  He served in Vietnam during the time frame for which it is presumed he was exposed to an herbicide agent, and the cause of his death was lung cancer.  Service connection for the cause of the Veteran's death must therefore be granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


